The conclusion reached in the prevailing opinion creates an anomalous situation. This situation is, in my judgment, *Page 347 
wholly unnecessary, even though the action is one at law. The plaintiff's action is dismissed, notwithstanding its complaint is found sufficient in law and is supported by evidence which the prevailing opinion deems sufficient to have entitled it to a judgment had the triers of fact found in its favor. On the other hand, the counterclaim does not state facts sufficient to constitute a cause of action. The evidence received in support thereof is adjudged by the prevailing opinion to be wholly insufficient to sustain the judgment rendered for the defendant in the trial court, yet the cause is remanded to the district court for a new trial solely on the counterclaim. I think the judgment of the trial court should be reversed, and the cause remanded for a new trial. I therefore concur in the dissenting opinion of Mr. Chief Justice STRAUP.